                                  IN THE DISTRACT COURT FQ~ THE STATE ~F ALASKA

                                         THIRD JUDICIAL DCSTRICT AT ANCHORAGE

                       MARY REFT,                                }
                                                                  3
                                       Plaintiff,                 )

                       vs.                                       )
                                                                 }
                       J.C. PENNEY COMPANY, iNC.                ~)

                                      Defendant,         ~       }
                                                                 }     Case Na. 3AN-20-               CI

                                                             ~UMPLAINT

                             NOW COMAS the Plaintiff, Mary Reft, by ar~d through her undersigned

                      attorneys, Crowson La w Group, and sues Defendant, alleging as follows:


                      1. Pi~intiff Mary ReR, for ~tl t'smes rn~ntioned herein, was a resident of Karl~tc, State

                        of Alaska.

                      2. Defendant 3,C. PENNEY COMPANY, INC is a Delaware Corporation authorized

                        to do business in Alaska.

                      3. At al# times herein mentioned, upon infarmatian and belief Defendant was the

 CRQW50N
                        owner andlor manager of the property where the subject accident giving rise io
LAW GROUP
    b3T A States        t111S SCitOri OCCU~'t~C~.
A.rc►tow~c~, Auswt
       995Q1
                      4. The accident described below occurred at the entrancelexit to the property known
  4Q7-b'1'Y•9393

                        as the 3.C. Penney's Store located at 40b W. Sth Avenue, Anchorage, A1~ska
   sum ~xzo
 w~c~~.u. Aug►
     49b5d               94501 anc~ as a result, venue pra~erly l~~s with this court.

                      ReJt v JC Penney
                      Piaint'sf'~s Complaint
                      Page 1 oF5

                     Case 3:20-cv-00106-JWS Document 1-1 Filed 05/08/20 Page 1 of 5
                            i. ,Turisdictivn properly lies with this honarabl~ Court.

                            s. That an or about March 27, 2~14 the T~efendant owned, operated, managed and/or

                              maintained or had a duty to own, operate, manage and/or maintain, both individually

                              and by ancVar through its agents, servantsand/or employees, a certain premise known

                              as the_JC Penny's Store.

                            '. At the aforesaid time and glace, Plaintiff was lawfully on said premises.

                            s. At the aforesaid iirne and place, the Defendant, irtdivicivally and/or by and thrvu~h

                              its agents, servants andlor employees maintained the aforementioned premises

                              including entrance anct exits to said premises in such a manner where the areas

                              became aztd/or caused an injury hazard whey they permitted a uneven, deteriorated

                             and t3irty floor mat to exist inside the bui(drng at the entrance/exit presenting a hidden

                              danger and dangerous walking surface of the premises.

                            ~. At the aforesaid time and place, as the Piaintiffwas wal[cing to exit the store, she was

                              car~sed to step Dula the floor mat or carpet ot~ the floor surface and was caused to fall

                              on the ground sustaining severe and permanent injuries.

                            I Q. At the afares~id time and place, the Defendants, individual[ ~ndlar by and through

                              its agents, servants anc~lor employees, had a duty to maintain the aforementioned
     CRowsor►
    LAW CTROUF                premises, including said walking surface, in a reasonably safe condition for persons
      637 A STREET
   Aaxitonwc~, AusKn          Zaw~ulty on said premises, to include the Plaintiffherein.
         94SOI
     qnr-~~r~r~s4s
                            1. At the aforesaid time and place, the Defendant, by and through its agents, servants
asst E. P~Lu~-warm.► Hai:
         Sum I~224
                              and/or employees; disregarded said duty and failed to properly inspect, maintain,
         99&54

                              Glean, remove, clear the afaremention~d wa~kirig surface of the gforem~ntioned
                              Reft v. JC Penney
                              Plaintiff's Complaint
                              Aage Z of 5

                            Case 3:20-cv-00106-JWS Document 1-1 Filed 05/08/20 Page 2 of 5
                               premises, allowing andlor causing the walking surface to develop and present a

                               dangerous canditian which resulted in causing Plaintiffto triptslip and f~tl.

                             ~ 2, At the aforesaid time and place, the Defendant, as the maintainer_ of the

                               aforementioned premises, either ind vidualty or by and through its agents, servants

                               and/or employees acted with less than reasonable care and was then and there guilty

                               of one or more of the following e~reless and negligent acts grtdCvr amissians:

                                         a. Improperly operated, managed, maintained and contralle~ its

                                              premises is failing to property maintain the aforementioned

                                              walicin~ surface on the premises;

                                          b. Failed to remedy damage to the surface of the aforementioned
                                                                                                                     0
                                              walking suxface of the premises for an fznreasonable length of time.

                                          c. Failed to wgrn the Plainii~' and other persons lawfully an said

                                              premises of the dangerous condition when Defendant knew or

                                             should have known in the exercise of ordinary care that said

                                              warning was necessary to prevent injury tv the Plaintiff or others

                                              legally on the premises.

                                          d. Failed io make a reasonable inspection cif its premises when it knew
     CRawsarr
    LAw Gaup                                  ar in the exercise of ordinary care should have known that said
     637 A 5ts€~r
   A~rrmwtce. AvsKa                           inspection was necessary to prevent injury to Ehe Plaintiff and
          ~vsa~
     9Q7-b77-9393
                                              others lawfully on the grerriises.
1981 £. P~cat~u•W~uuw Hnry
         Surt~ M220
     Wash u. At,ns~ce
           49654



                              Reft v. JC Penney
                              Plaintiff's Complaint
                              Page 3 of S
                                                                •    ~                            ~-~~..~s_.
                             Case 3:20-cv-00106-JWS Document 1-1 Filed 05/08/20 Page 3 of 5
                                           e. Failed to perform/provide walking sarface maintenance in

                                                accordance with any and alI written agreements and/or contracts

                                                such as to avoid hazards to develop.

                                            f, Failed to perform/provide walking surface maintenance in

                                                accordance with custom and practice in the industry resulting in the

                                                development and presence of the dangerous conditions at the

                                                location oP said accident.

                                            g. Was otherwise careless and negligent in the operation of its

                                                premises.

                                  13. As a direct and proximate result of one or more of the foregoing negligent acts

                                      or omissions of the Defendants, Plaintiff sustained severe and permanent

                                      injuries; both internally and externally, and was and will be hindered and

                                      prevented from attending to her usual duties and affairs of life, and has lost and

                                      will in the future lose value of that tirzie as aforementioned.

                                   I4. As a direct and proximate result of the aforesaid careless and negligent acts the

                                       Plaintiffthen and there suffered great pain and anguish, both in mind and body

                                      and wilt in the future continue to suffer. The Plaintiff further expended and
     C~owsaN
                                      will expend and become liable for large sums of money for medical care and
    LAw Gxaup
      b37 A S'YnE~
   Ar~cttaw+Ge, AUcx~                  services endeavoring to became heatet~ and cured of said injuries.
          49501
      407-b77-9393              WHEREFORE, the Plaintiff prays for judgment against the Defendants in such an
1481 E PA~vea•1Vasu.eA Ftwr.
        SurtE t~2Z0
     WasiuA. Ausx,►
                                amount in excess of this Court's jurisdictional requisite as will fairly and adequately
         94b54


                                ReJt v. JC Penney
                                Plaintiff's Complaint .                                                        ,~/
                                Page 4 of 5                                                                   l~

                                                                                                 ~r     ~     ~        ,~,
                               Case 3:20-cv-00106-JWS Document 1-1 Filed 05/08/20 Page 4 of 5
                               compensate the Plaintifffar her injuries, losses and damages as herein above alleged,

                               costs of suit, and any further relief which this Honorable Court finds fair and just.



                               WHEREFORE, ~'laintiffs prays judgment against Defendants as follows:

                               1. For general damages.

                               2. For all medical and incidental expenses ac~ordin~ to prot~f:

                               3. For costs of suit herein incurred.   `

                               4. "That this c~~ be tried by jury.

                               5. For such other and further relief as tiie court may deem proper.


                                ResPeciful!Y submitted are this the .L____ daY of Januaz'Y 2020.

                                                                           CR(7WSON LAW GROUP
                                                                           Actor»eyfor Plaint




                                                                               tirn@crowsanlaw




     Cxowso~u
    LAw G~ouP
     b37 A Srr~~
   An~~ioruG~,Atastu
        94501                                                                                        0
      907.577`9343

198E E. P~iu~st-W~sut~ Nwr.
        Sum ~s220
     ~Vwstuw. At~~u
           44654



    i                            Re,~ v, JC Penney
                                 Plaintiffs Complaint
                              ', Pxge 5 of 5                                                 ~~~~=5 ~~
                              Case 3:20-cv-00106-JWS Document 1-1 Filed 05/08/20 Page 5 of 5
